 In the Matter ofFRENCH MAID DRESSCOMPANY, INC.,andINTERNA-TIONAL LADIESGARMENT WORKERS UNION, LOCALNo. 166Case No. R-330-Decided February 16, 1938Ladies'DressManufacturingIndustry-Investigation of Representatvves:controversy concerning representation ofemployees-Strike-Unit Appropriatefor Collective Bargaining:production employees;no controversy asto-Repre-sentatives:proof of choice:signed authorizations;comparison of pay roll withunionlist-Certification of Representatives:upon proof of majority repre-sentation.Mr. Charles A. Graham,for the Board.Weisman, Quinn, Allan & Spett,byMr. Isidore Miller,of NewNew York City, for the Company.Isserman & Isserman,byMr. Abraham J. Isserman,of Newark,N. J., for the Union.Mr. Harry A. Sellery, Jr.,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn September 15, 1937, International Ladies Garment WorkersUnion, Local No. 166, herein called the Union, filed with the RegionalDirector for the Second Region (New York City) a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees at the Long Branch, New Jersey, factory ofFrench Maid Dress Company, Inc.,' New York City, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On September 20, 1937,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 1,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearing upondue notice.On October 2, 1937, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and1Incorrectly designated as French Maid, Inc., in the petition and notice of hearing.325 326NATIONAL LABOR RELATIONS BOARDthe Union.Pursuant to the notice, a hearing was held in New YorkCity on October 7, 1937, before H. R. Korey, the Trial Examinerduly designated by the Board.The Board, the Company, and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues was afforded allparties.The Board has reviewed the rulings of the Trial Examineron objections to the introduction of evidence made during the hear-ing and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE COMPANYFrench Maid Dress Company, Inc., is a New York corporationhaving offices in New York City and a factory in Long Branch, NewJersey.The business of the Company is the manufacture and saleof ladies' dresses.All raw materials for the manufacture of its dresses are purchasedby the Company in New York. Such materials consist principallyof acetates, french crepe, cotton, trimming, and the other itemsusually required and used in the manufacture of ladies' dresses.Theraw materials are shipped from New York by a hired truck to thefactory in New Jersey, and the manufactured dresses are shipped tothe Company's offices in New York in the same manner.At theNew York offices the dresses are sold to women's dress stores locatedthroughout the United States.The Company's dresses are thenshipped from New York to such stores by express.The Company has approximately 60 production employees at itsfactory in New Jersey and approximately ten employees at its officesin New York.II.THE ORGANIZATION INVOLVEDInternational Ladies Garment Workers Union, Local No. 166, is alabor organization, affiliated with the Committee for Industrial Or-ganization.Local No. 166, which admits to membership produc-tion employees at the Company's factory, has approximately 1,400members.III.THE QUESTION CONCERNING REPRESENTATIONThe Union began to conduct an organization drive at the Com-pany's factory in July 1937.Up toSeptember 22, 1937, the Unionhad secured the signatures of 45 of the Company's production em- DECISIONS AND ORDERS327ployees to cards authorizing the Union to represent the signers forthe purposes of collective bargaining.Thereafter, prior to the issu-ance on October 2, 1937, of the notice of hearing in this proceeding,the Union secured the signatures of three more production employeesto such cards.Nevertheless, at the hearing coun°se1 for the Com-pany contended that it did not know if the production employeesat its factory wished to be represented by the Union for the purposesof collective bargaining.We therefore find that a question affecting commerce has arisenconcerning the representation of employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes, burdening and obstructing com-merce and the free flow of commerce.V.TIIE APPROPRIATE UNITIn its petition the Union alleged that all the production employeesat the Company's factory in New Jersey constitute a unit appropriatefor the purposes of collective bargaining.The Company raised noobjection to this allegation at the hearing.No claim was made that supervisory employees at the Company'sfactory should be included with the production employees at thefactory.In accordance with our usual practice, therefore, we shallexclude supervisory employees from the unit including the otherproduction employees at the Company's factory.We find that the production employees at the Company's factoryin Long Branch, New Jersey, excluding supervisory employees, con-stitute a unit appropriate for the purposes of collective bargainingand that such unit will insure to employees of the Company the fullbenefit of their right to self-organization and collective bargaining,and will otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESThe Union's authorization cards, referred to above, were intro-duced in evidence 2 for the purpose of checking them in order toidentify the signers as employees of the Company.The Trial Exam-2 Board'sExhibit No. 2The original objection to the introduction of these cards inevidence on the ground of lack of proof of authenticity was altered to an objection thatthe signers had not been identified as employees of the Company.80535-38-22 328NATIONAL LABOR RELATIONS BOARDiner requested an officer of the Company at the close of the hearingto submit in evidence two of the Company's pay rolls : one for thepay-roll period prior to the filing of the petition; and one as of theday before the beginning of the strike referred to below.A com-parison of the two pay rolls with the cards in evidence discloses thenames of three persons, Angelo Strollo, Lillian Walch, and AugustineCocuzza, appearing on three cards respectively, but not appearing oneither of the pay rolls submitted by the Company. Since the exclu-sion of the cards of these three persons would not affect the results,we shall exclude the cards of Angelo Strollo, Lillian Walch, andAugustine Cocuzza in this proceeding in making a determination ofthe representative of the unit.At the hearing it was testified that the signer of one of the cardshad continued to work in the factory during the strike called bythe Union, as described below.Such testimony may indicate thatthis employee has impliedly repudiated her prior authorization tothe Union to represent her for the purposes of collective bargaining.Accordingly, we shall exclude her card in this proceeding in makinga determination of the representative.In making this determination we therefore exclude four of the48 cards.After comparing the Company's two pay rolls with suchcards in order to identify the signers thereof as production em-ployees at the Company's factory, we include the remaining 44 cards 3As stated above, the Company's production employees at its LongBranch, New Jersey, factory number about 60.At a union meeting on September 22, 1937, at which most of theproduction employees at the Company's factory who had signed suchcards were present, the employees unanimously voted to go on strike.The strike began the next day, and the Company's factory waspicketed by the Union.At the time of the hearing the strike andthe picketing were still being carried on. In view of the provisionsof Section 2 (3) of the Act, however, the workers on strike are tobe regarded as employees.We find, therefore, that the Union had been designated and selectedby a majority of the employees in the appropriate unit as their rep-resentative for the purposes of collective bargaining.The Union is,therefore, by virtue of Section 9 (a) of the Act, the exclusive repre-sentative of all the employees in such unit for the purposes of col-lective bargaining in respect to rates of pay, wages, hours of employ-ment, and other conditions of employment, and we will so certify.8 In such comparison we have also noted some slight variationin the spelling of a fewnames between the name as it appears on the pay rolls andas it appears on the card. Ineach case, such variation appears clearly immaterial. DECISIONS AND ORDERS329CONCLUSIONS OF LAW-Upon the basis of the foregoing findings of fact and upon the en-tire record in the proceeding,) the Board makes the following con-clusions of law :1.A question affecting commerce has arisen concerning the repre-sentation of employees at the Long Branch, New Jersey, factory ofFrench Maid Dress Company, Inc., New York City, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.The production employees of the Company at its Long Branch,New Jersey, factory, excluding supervisory employees, constitute aunit appropriate for the purposes of collective bargaining, withinthe meaning of Section 9 (b) of the National Labor Relations Act.3.International Ladies Garment Workers Union, Local No. 166,is the exclusive representative of all the employees in such unit forthe purposes of collective bargaining, within the meaning of Section9 (a) of the Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the 'NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 1, as amended,IT IS HEREBY CERTIFIED that International Ladies Garment WorkersUnion, Local No. 166, has been designated and selected by a majorityof the production employees, excluding supervisory employees, ofFrench Maid Dress Company, Inc., New York City, at its LongBranch, New Jersey, factory, as their representative for the purposesof collective bargaining and that, pursuant to Section 9 (a) 'of the,National Labor Relations Act, International Ladies Garment Work-ers Union, Local No. 166, is the exclusive representative of all suchemployees for the purposes of collective bargaining in regard torates of pay, wages, hours of employment, and other conditions ofemployment.